Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2014

                                    No. 04-14-00441-CV

                   ESTATE OF DELFINA E. ALEXANDER, Deceased,

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2008-PB&-000016-L2
                          Honorable Jesus Garza, Judge Presiding

                                       ORDER
       Appellants, Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, As Independent
Co-Executors of The Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio
Gonzalez Guerra Exempt Trust filed a Joint Notice of Appeal from an “Order on Plaintiff’s
Emergency Motion for Distributions to the Trusts for Support Obligation and Personal
Distributions to Beneficiaries” in Trial Cause Number 2008PB7000016L2. This court is
attempting to determine whether this order is a final appealable order rendered in a probate
proceeding.

       Therefore, appellants are hereby ORDERED to explain in writing no later than July 31,
2014 why this appeal should not be dismissed for lack of jurisdiction. The court also requests
that appellee respond no later than ten days after appellants have filed their response to this
order.

       All other appellate deadlines in this appeal are ABATED pending this court’s
determination of its jurisdiction.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court